Citation Nr: 0633073	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  06-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
initial grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1940 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2006, the RO issued the statement of the case and in 
early May 2006, the appeal was certified to the Board.  The 
claims file contains no evidence that the veteran was 
notified that the appeal had been certified and the record 
transferred to the Board.  In late May 2006, the RO received 
additional evidence from the veteran-a letter describing the 
stressor events experienced during World War II.  The veteran 
did not fill in the waiver form attached to that evidence 
that would have waived his procedural right to have the RO 
initially consider the evidence.  See 38 C.F.R. § 20.1304(a) 
and (c) (2006) (evidence received within 90 days after notice 
of certification to the Board will not be remanded to the RO 
for initial consideration of the evidence if the veteran has 
waived that procedural right).  

There is no rule that explicitly governs evidence submitted 
after certification to the Board, but before notice has been 
sent to the veteran.  See 38 C.F.R. §§ 19.31 (additional 
pertinent evidence submitted after the statement of the case 
but before the appeal is certified must be discussed by the 
RO in a supplemental statement of the case); 20.1304 (appeal 
must be remanded to RO when pertinent evidence is received 
within 90 days after notice of certification unless waiver 
has been received, the Board grants the appeal in full, or 
the evidence is not pertinent to the issue on appeal); and 
20.1304(b) (for good cause shown, evidence submitted after 
the expiration of the 90 day period following notice of 
certification can be considered by the Board under certain 
circumstances).  

Nevertheless, a remand to have the RO initially consider the 
evidence is not necessary here because the evidence is not 
pertinent to the issue on appeal.  The evidence about the 
veteran's stressor events is relevant to whether the veteran 
is entitled to service connection for PTSD.  That issue is 
not on appeal, however, because the RO granted service 
connection in its April 2005 rating decision.  The only issue 
on appeal is evaluating the severity of the veteran's 
disorder.  The veteran's letter does not address that issue.  
Since the evidence is not pertinent to the issue on appeal, 
no purpose would be served by requiring the RO initially to 
address that evidence in a supplemental statement of the 
case.  Accordingly, this Board will decide the issue on 
appeal without remanding the case to the RO for initial 
consideration of the veteran's letter.  


FINDINGS OF FACT

1.  The compensation and pension (C&P) examiner assigned the 
veteran a score of 60 using the Global Assessment of 
Functioning Scale.  

2.  The veteran generally functions satisfactorily, but has 
heightened sensitivity to doors, feels anxiety when in rooms 
that have a steel door or a door that opens outward, and 
experiences occasional panic attacks, flashbacks to combat 
situations, and frequent severe nightmares that interrupt his 
sleep.  

3.  The veteran has appropriate affect, unremarkable speech, 
the ability to understand complex commands, no unusual memory 
loss, no judgment impairment, the ability to think 
abstractly, and no significant disturbances of motivation and 
mood.  

4.  The veteran is close to family, friends and his common 
law wife, and keeps busy visiting family and friends, going 
to veteran service organizations, and doing volunteer work.  


CONCLUSION OF LAW

Criteria for an evaluation of 30 percent and no higher have 
been met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.130, and Part 4, Diagnostic Code 9411 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Here, since the 
record fails to show that the veteran's condition has 
fluctuated during the time since his claim was filed, staged 
ratings are not warranted.  
  
The RO granted service connection and assigned a 10 percent 
disability rating.  This appeal involves whether a higher 
evaluation should be assigned.  PTSD is rated under the 
schedule for mental disorders found in 38 C.F.R. § 4.130.  
See Diagnostic Code 9411.  The next higher evaluation for 
PTSD is a 30 percent disability rating that is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).   
Diagnostic Code 9411.  

The evidence supports assignment of a 30 percent rating.  
Generally, the veteran functions satisfactorily.  But the 
statements by the veteran, his common law wife, and the C&P 
examiner note that the veteran: is anxious about the 
placement of doors in rooms and very anxious when in a room 
where the door is either steel or opens outward, occasionally 
experiences panic attacks, and frequently has difficulty 
sleeping due to severe nightmares about his war experiences.  
The existence of these three symptoms makes the veteran's 
disability picture more nearly approximate the criteria for a 
30 percent rating rather than the criteria (mild or transient 
symptoms arising only under stress) for a 10 percent rating 
for his disability.  38 C.F.R. §§ 4.7.  Moreover, the C&P 
examiner used the Global Assessment of Functioning (GAF) 
Scale to assign him a score of 60, determining that the 
veteran had moderate symptoms (such as occasional panic 
attacks) rather than assigning a score in the 71 to 80 range 
for the transient and expectable reactions to stressors.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. Washington, D.C.), American Psychiatric Association 
(1994).   Accordingly, the veteran's disability rating for 
PTSD should be increased to 30 percent.  

The next higher evaluation, to 50 percent, is not warranted 
on this evidence.  A 50 percent rating is available when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.  

The evidence in the record does not show that the veteran's 
reliability has been reduced by any of the listed symptoms or 
by anything else.  While his claim was being processed, he 
took a trip out of state to visit his family.  At his C&P 
exam, the examiner determined that his affect was 
appropriate, with unremarkable and spontaneous speech.  His 
testimony at his hearing was responsive to the questions.  He 
was able to concentrate and perform tests of abstract 
thinking given by the C&P examiner.  He reads the newspaper 
every day.  

There was no evidence submitted of impaired judgment.  He has 
good social relationships.  The veteran is close to his 
children, grandchildren, great-grandchildren, and common law 
wife.  He visits former policemen friends who have moved 
close to where he lives.  He keeps busy by going to veteran 
service organizations, where he is well-liked, and by 
performing volunteer work.  

When asked at his hearing if he is forgetful, he testified 
that his memory is pretty good and while he has slipped a few 
times, he generally remembers to feed the dog and feels his 
memory isn't too bad.   Later in his testimony, when he was 
asked to identify anything that he cannot do because of his 
PTSD, he testified that he thought there was something, but 
he could not recall anything.  Then, he stated that he does 
forget things sometimes.  He was told that the record would 
be left open for 30 days following the hearing so that he 
could submit treatment records by doctors or statements by 
people who could testify as to his forgetfulness.  No such 
statements were submitted.  No finding of impairment of 
short- or long-term memory is appropriate on this record.   

The only evidence about disturbances of mood is the statement 
by his common law wife that while the veteran is a mild, 
apologetic man, he sometimes flips out and is abusive and 
embarrassing, which makes her cry.  She states that he 
sometimes sees wires hanging from the ceiling or swarms of 
bugs flying around that are not there, or cars that are 
driving down the street on two wheels.  These statements, 
however, conflict with the C&P examiner's findings that 
delusions are not present, that the veteran's judgment is 
intact, and that he is oriented in person, place, and time.  
They are also inconsistent with the fact that the veteran has 
close relationships with others and is able to perform on-
going volunteer work.  Thus, less credibility is assigned to 
those portions of the statements that are not consistent with 
the rest of the evidence. 

The benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 applies when there is an approximate 
balance of positive and negative evidence with respect to a 
claim.  Since the evidence in favor of a rating in excess of 
30 percent is not as credible as the medical and objective 
evidence against the claim, there is not an approximate 
balance of evidence and that rule is not applicable here.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  
Nor is the opinion of the veteran or his common law wife 
about the severity of his disorder persuasive, because as lay 
people, they are not competent to give evidence of matters 
that require medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the statements of the 
veteran's common law wife that are inconsistent with the 
other evidence are not sufficient to justify an increase in 
excess of 30 percent.  On the other hand, the evidence as a 
whole warrants an increased evaluation to 30 percent, and no 
higher.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO's November 2004 letter describing the evidence needed to 
support the veteran's claim fully complied with those 
requirements and was timely mailed well before the April 2005 
rating decision that is the subject of this appeal.  

In May 2006, the veteran also was notified of what evidence 
was needed with respect to the disability rating criteria and 
effective date for a disability rating for PTSD.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The veteran was not prejudiced by receiving that 
notice after the adverse decision because the record was held 
open until October 2006 for him to submit additional 
evidence.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file, providing him with a compensation 
and pension examination, and giving him an opportunity to 
present sworn testimony at a video hearing.  


ORDER

An increased evaluation, to 30 percent and no higher, is 
granted.  



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


